NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 17-2583
                                     ____________


                                 YVONNE HILBERT,
                                          Appellant
                                       v.

             THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

                                   ______________

                      Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                          (District Court No. 1-15-cv-00471)
                         District Judge: Hon. Sylvia H. Rambo
                                    ______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 21, 2018
                                  ______________

              Before: McKEE, SHWARTZ, and COWEN, Circuit Judges.

                          (Opinion filed: November 26, 2018)

                              _______________________

                                     OPINION
                              _______________________





 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

       Yvonne Hilbert appeals the District Court’s orders granting judgment on the

pleadings for Lincoln Insurance Company on Hilbert’s claim for equitable relief and

summary judgment for Lincoln on Hilbert’s other claims under the Employee Retirement

Income Security Act of 1974, 29 U.S.C. §§ 1001-1461. Hilbert sued after Lincoln

Insurance denied her request for long-term disability (“LTD”). The District Court also

denied Hilbert’s request for conflict discovery. In denying that request, the District Court

held that Hilbert “failed to establish any good faith basis for alleging bias or other

irregularity in [Lincoln’s] decision-making process that affected her claim or that raises a

reasonable suspicion of misconduct.”1

       As to the motion for judgment on the pleadings concerning Hilbert’s claim that

Lincoln breached its fiduciary duty, which she contends entitles her to relief under 29

U.S.C. § 1132(a)(3), the District Court considered the applicable law and correctly applied

it to reject Hilbert’s claim.2

       After a thorough review of the summary judgment record, the District Court




1
  Hilbert v. Lincoln Nat’l Life Ins. Co., No. 1:15-cv-0471, 2016 WL 727584, *2 (M.D. Pa.
Feb. 24, 2016); see Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105, 117 (2008) (“The
conflict of interest . . . should prove more important (perhaps of great importance) where
circumstances suggest a higher likelihood that it affected the benefits decision . . . . It should
prove less important (perhaps to the vanishing point) where the administrator has taken
active steps to reduce potential bias and to promote accuracy . . .”) (internal citations
omitted).
2
  Hilbert v. Lincoln Nat’l Life Ins. Co., No. 1:15-cv-0471, 2015 WL 8150418, *5 (M.D. Pa.
Dec. 8, 2015).

                                                2
concluded that Hilbert was not eligible for LTD benefits under the Plan.3 We agree that

the record demonstrates that she is not independently totally disabled from a condition

other than depression, which is the very same pre-existing condition that disqualified her

for LTD coverage.4 In its thorough and thoughtful opinions, the District Court explained

why Lincoln’s decision to deny Hilbert’s request for LTD coverage was neither arbitrary

nor capricious.

       Accordingly, we will affirm the District Court’s orders granting judgment on the

pleadings and summary judgment in favor of Lincoln, and its denial of Hilbert’s request

for conflict discovery for substantially the reasons given by the District Court in its

December 8, 2015, February 24, 2016, and June 19, 2017 opinions.




3
  Hilbert v. Lincoln Nat’l Life Ins. Co., No. 1:15-cv-0471, 2017 WL 2633503, *9 (M.D. Pa.
June 19, 2017).
4
  Id. at *7–8.

                                              3